DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Applicant argues in the first full paragraph of page 6 that similar to the McRo case, Applicants invented a new process on computer systems that was not the same as was previously used by humans.  Examiner responds by noting that regardless of whether the process is new or novel, (or it automates a task a human is capable of performing) the process is drawn to an abstract idea which is the starting point for determining whether or not a claim is patent eligible.  Examiner notes that in the McRo case, the claims passed first prong of the eligibility test (and were therefore deemed patent eligible) because it was determined that the claims were in fact not “drawn to an abstract idea” but rather an improvement to an existing technology.
Applicant argues in the paragraph spanning pages 6 and 7 that similar to the McRo case, the claimed invention includes specific steps carried out to achieve and outcome (which is eligible).  Examiner disagrees with this assessment. This is as it pertains to computer automation, which was already determined to be an improvement in computer technology, not an abstract idea, which is not really comparable to the claims at hand.  In the instant claims, a set of steps are carried out, all of which have been determined to be mathematical/mental processes and therefore abstract.  The outcome is a signal corresponding to a determination (which likewise is abstract) and a display of a warning (e.g. the determination). The outcome itself is an extension of the abstract idea paired with insignificant extrasolution activity (see MPEP §2106.05(g)).  Applicant’s arguments that the rules and outcomes associated with McRo case can be applied here ignore that the McRo claims were found to not be drawn to an abstract idea at all, unlike the claims at issue.
Applicant argues in the paragraph spanning pages 7 and 8 that there is nothing that requires a method “be tied to a machine or transform an article” to be patentable.  This again is true if the claims have been found to be drawn to an improvement in technology rather than drawn to an abstract idea.  In the instance case, the claims are drawn to an abstract idea and require practical application in order for them to be determined eligible.  
Applicant argues on page 8 that the entire claimed invention would not pre-empt the field of monitoring a shock strut.  See MPEP §2106.04.  “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").”
As to the prior art rejection, Applicant argues on page 9 that  Shepherd does not disclose “calculating a difference  between a desired oil volume and the normalized oil volume”.  While Examiner agrees that this is not explicitly disclosed in the reference, as explained in the rejection below, this method step would be obvious to one having ordinary skill in the art given Shepherd’s remaining disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method for monitoring a shock strut comprising the steps of: 
adjusting, by a controller, at least one of an oil volume and a gas pressure, wherein adjusting the oil volume comprises calculating a normalized oil volume and adjusting the gas pressure comprises calculating a normalized gas pressure; 
detecting, by the controller, at least one of an oil volume loss and a gas number of moles loss; 
determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a second threshold
determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a first threshold, in response to the at least one of the oil volume loss and the gas number of moles loss not being above the second threshold
generating, by the controller, a signal corresponding to determination of the at least one of the oil volume loss and the gas number of moles loss being one of: above the second threshold, not above the second threshold but above the first threshold, or not above the first threshold
displaying a warning signal based upon the signal. 

The claim limitations of the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: method. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion, and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the steps of “calculating a normalized oil volume and adjusting the gas pressure comprises calculating a normalized gas pressure” and detecting, by the controller, at least one of an oil volume loss and a gas number of moles loss wherein detecting the oil volume loss comprises calculating a difference” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm.  The “determining” steps represent methods steps that, save for the use of a processor, are capable of being performed in the human mind as either a comparison or an observation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding claim 1, the additional step of generating a signal is considered extra-solution activity recited at a high level of generality since it is merely outputting data. The MPEP cites outputting data as both a necessary/routine aspect of data gathering (“whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”) and an insignificant application (“printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”).  See MPEP §2106.05(g).
Similarly, the step of displaying a warning signal is considered insignificant extra-solution activity.  It is analogous to “printing or downloading a result” (see MPEP §2106.05(g) cited above) and the Flook decision (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) in which courts ruled an updated alarm was a “token post-solution component” rather a field of use.  See MPEP §2106.05(h).
The arithmetic processing unit is a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
Under the Eligibility Step 2B, since there are no additional elements beyond the generic processor and the claimed insignificant extra-solution activity, Examiner must conclude the claim as a whole does not amount to significantly more than the recited abstract ideas.

Claim 2 is drawn to gathering data by the controller from an external machine recited at a high level of generality and is therefore further considered insignificant extra-solution activity.

Claims 4, 5, and 8-13 and 15 are further defining the abstract ideas of claim 1.

Claim 6 is further drawn to the warning signal, which is insignificant extra-solution activity as explained above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (US 2016/0101877; “Shepherd”).

Regarding claim 1, Shepherd discloses in at least figure 8 a method for monitoring a shock strut (¶ [0004], see e.g. figure 2:201) including adjusting, by a controller (figure 3: 301), at least one of an oil volume and a gas pressure (808) (¶¶ [0034], [0063]) wherein adjusting the oil volume comprises calculating a normalized oil volume, and adjusting the gas pressure comprises calculating a normalized gas pressure (¶¶ [0038]; “ In the present embodiment, the required level of hydraulic fluid Hr is pre-calculated for a range of pressure P, temperature T and closure C of the strut 201 assuming that the secondary gas spring is inactive and forced to its uppermost position as noted above”) detecting, by the controller (301), at least one of an oil volume loss and a gas number of moles loss (804, 805) (¶¶ [0034], [0038], [0063], the measured fluid level being less than the required fluid level is interpreted as “detecting…an oil volume loss”), determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a second threshold (¶ [0061]; second threshold is being interpreted as an operational threshold of the sensors), determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a first threshold, in response to the at least one of the oil volume loss and the gas number of moles loss not being above the second threshold (¶ [0062]) and generating, by the controller (301), a signal corresponding to determination of the at least one of the oil volume loss and the gas number of moles loss being one of: above the second threshold, not above the second threshold but above the first threshold, or not above the first threshold (¶ [0031]; processor sends signal to deliver hydraulic fluid in response to low fluid but verified functioning sensors) and displaying a warning signal based upon the signal (¶ [0062]).
Shepherd does not explicitly disclose detecting the oil volume loss comprises calculating a difference between a desired oil volume and the normalized oil volume.  However, Shepherd determines the oil volume and determines that it is less than the oil volume and then operates the pump “so as to top-up” the hydraulic fluid.  Since a specific amount of fluid has to be added to “top-up” the fluid, one having ordinary skill in the art would be motivated to actually determine that amount and operate the fluid pump accordingly.  The only alternative would be to add fluid, little by little, and perform successive measurement until the two numbers are equal.  Deciding rather to simply calculate the amount needed would be within the purview of a skilled artisan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention calculate a difference between a desired oil volume and the normalized oil volume for the purpose of knowing how much oil to add to top-up the fluid thereby increasing the efficiency of the operation.
  
Regarding claim 2, Shepherd discloses the controller (301) receives the at least one of the oil volume and the gas pressure from a shock strut servicing monitoring system (SSSMS) (107) (¶ [0027]).
   
Regarding claim 4, Shepherd discloses the detecting includes comparison of a desired value with an adjusted value of the at least one of the oil volume and the gas pressure (¶ [0034]; comparison with required hydraulic fluid level and ¶ [0063], hydraulic fluid is re-measured, i.e. “an adjusted value” and compared again, see figure 8: 804-808 feedback loop).
  
Regarding claim 5, Shepherd discloses the signal is generated by comparing the at least one of the oil volume loss and the gas number of moles loss with a range of threshold values, the range including from 1 to 100 threshold values and the range of threshold values includes the first threshold and the second threshold (¶ [0038]; the presence of at least 1 threshold value reads on a range including from 1 to 100). 
 
Regarding claim 6, Shepherd discloses the signal comprises a warning signal (¶ [0062]).  

Regarding claim 8, Shepherd discloses the normalized oil volume corresponds to a pre-determined temperature (¶ [0038]).  

Regarding claim 9, Shepherd discloses the normalized gas pressure corresponds to a pre-determined temperature (¶¶ [0036]-[0038]).
  
Regarding claim 10, Shepherd discloses the oil volume loss corresponds to an amount of oil that the shock strut (201) has lost since the shock strut was last serviced (¶ [0025]).  

Regarding claim 11, Shepherd discloses the oil volume loss represents a difference in oil volume between a desired volume of oil and an actual volume of oil in the shock strut (201) (¶ [0034]).  

Regarding claim 12, Shepherd discloses the gas number of moles loss corresponds to an amount of gas that the shock strut has lost since the shock strut was last serviced (¶ [0025]).  

Regarding claim 13, Shepherd discloses the gas number of moles loss represents a difference in a number of moles of gas between a desired number of moles of gas and an actual number of moles of gas in the shock strut (201) (¶ [0064]). 

Allowable Subject Matter
There is no prior art rejection for claim 15.  None of the prior art alone or in combination neither discloses nor renders obvious a method of monitoring a shock strut wherein the controller detects the gas number of moles in combination with the remaining claim limitations.
However, Examiner cannot comment on the allowability of the claim until the rejections under 35 U.S.C. 101 are adequately overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863